THE COURT.
Application for a writ of prohibi tion directing the respondent Superior Court to desist from further proceedings in an action brought to compel the petitioner here to submit a dispute or controversy to arbitration pursuant to the terms of the contract entered into before the present law on arbitration became effective. (Code Civ. Proc., secs. 1280 et seq., Stats. 1927, page 404.) The petition is denied on the authority of In the Matter of the Application of Berkovitz v. Arbib & Houlberg, 230 N. Y. 261 [130 N. E. 288]; Red Cross Line v. Atlantic Fruit Co., 264 U. S. 109 [68 L. Ed. 582, 44 Sup. Ct. Rep. 174]. (All concur.)
Rehearing denied.
All the Justices concurred.